

116 S1283 IS: Fry Scholarship Improvement Act of 2019
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1283IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Lankford (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand eligibility for the Marine Gunnery Sergeant John
			 David Fry Scholarship to children and spouses of certain deceased members
			 of the Armed Forces, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fry Scholarship Improvement Act of 2019. 2.Expansion of eligibility for Fry Scholarship to children and spouses of certain deceased members of the Armed Forces (a)In generalSection 3311(b) of title 38, United States Code, is amended—
 (1)by redesignating paragraph (10) as paragraph (12); and (2)by inserting after paragraph (9) the following new paragraphs (10) and (11):
					
 (10)An individual who is the child or spouse of a person who, on or after September 11, 2001, dies in line of duty while serving on duty other than active duty as a member of the Armed Forces.
 (11)An individual who is the child or spouse of a member of the Selected Reserve who dies on or after September 11, 2001—
 (A)from a service-connected disability; and (B)not later than four years after the date of the last discharge or release of that member from active duty or active duty for training..
 (b)Applicability dateThe amendments made by subsection (a) apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2020.